Evans, P. J.
1. In a suit by a real-estate broker to recover commissions, where it is alleged in the petition that at the time of the breach of the alleged brokerage contract there had been no revocation of the brokerage agency, but that the same was in full force and operation, and this allegation is denied in the defendant’s answer, it is not error to refuse a written request to charge that “there- is no plea of revocation filed in this ease, and that kind of defense is not before you for consideration.” It was not necessary for the plaintiff to allege that the agency had not been revoked; but having alleged it, and the defendant having-denied this allegation, and both sides having introduced evidence upon the issue thus made, it was proper to submit it to the jury.
2. The excerpts from the charge to which exception is taken were not open to the criticism that they contained an expression of opinion on the facts of the case or inaccurately presented the law. The preponderance of the evidence was with the verdict, which has the approval of the court, and no sufficient reason is made to appear why it should
be vacated.

Judgment affirmed.


All the Justices concur.